Judgment and order modified on the law by eliminating therefrom the first alleged cause of action, and as modified affirmed, without costs, and as to first alleged cause of action motion denied, without costs. Memorandum: The first cause of action alleged in the complaint, namely, that for injury claimed to have been caused by defendant’s breach of duty under the Labor Law, is not barred by the Statute of Limitations (Schmidt v. Merchants Despatch Transportation Co., 270 N. Y. 287.) The allegations of the complaint, as to the first cause of action, are vague and indefinite as to the times when the breaches occurred, as well as to the statutory duties that were violated. A cause of action is, however, alleged, and generalities in the complaint can be made specific by a bill of particulars. The second, third, fourth and fifth causes of action alleged in the complaint are all barred by the Statute of Limitations and were properly dismissed by the Special Term. All concur. (The judgment is entered upon an order dismissing the complaint in an action for personal injuries, namely, contracting silicosis.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.